                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION
AMENA WILLIAMS                                                                     PLAINTIFF

v.                                    Cause No. 4:19-cv-04092

LINDSEY MANAGEMENT CO., et al                                                 DEFENDANTS
                                            ORDER

       Before the Court is Plaintiff's Motion for Leave to Proceed In Forma Pauperis and Motion

for Service. ECF No. 2. The Court has reviewed the IFP application and finds it should be

GRANTED.

       The Court also GRANTS Plaintiff's Motion for Service.

       This Court directs the U.S. Marshal to serve a copy of the Complaint filed on August 16,

2019 (ECF No. 1) and a copy of this order on Defendants by serving Defendants at the follow

addresses:

       The Links at Texarkana
       333 Links Drive
       Texarkana, AR 71854

       Matthew Golden Law Firm PLC
       723 Main
       Texarkana, TX 75501

       Lindsey Management Company
       1200 East Joyce Boulevard
       Fayetteville, AR 72703

without prepayment of fees and costs or security thereof. Defendant is ordered to answer within

twenty-one (21) days from the date of service.

       The Clerk is directed to prepare and issue a summons and a USM 285.

       IT IS SO ORDERED this 6th day of September 2019.

                                                          /s/ Barry A. Bryant
                                                          HON. BARRY A. BRYANT
                                                          U.S. MAGISTRATE JUDGE
